Citation Nr: 1046171	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  05-27 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating greater than 40 percent 
for intervertebral disc syndrome (IVDS) of the lumbar spine with 
bilateral lower extremity radiculopathy on a schedular basis.  

2.  Entitlement to a disability rating greater than 40 percent 
for IVDS of the lumbar spine with bilateral lower extremity 
radiculopathy on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1).

3.  Entitlement to a disability rating greater than 10 percent 
for dysthymic disorder with major depressive disorder prior to 
May 16, 2008.  

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from July 1981 to 
February 1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
from May 2004 and January 2005 rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

In his August 2005 VA Form 9, and again in April 2006 and June 
2006, the Veteran requested a personal hearing at the RO.  
However, he subsequently cancelled that hearing scheduled for 
April 2008.  Therefore, the hearing request is considered 
withdrawn.  

The Board remanded this case in November 2007 for further 
development.  After completion of this development, the case has 
now been returned to the Board for further appellate 
consideration.

The Board sees that in a July 2009 rating decision, the RO 
granted a higher 100 percent rating for dysthymic disorder with 
major depressive disorder, effective May 16, 2008.  The RO 
considered this to be a total grant of benefits sought on appeal 
for this particular issue.  As such, the RO determined that the 
issue of an increased rating for dysthymic disorder issue was no 
longer on appeal.  However, the Board does not agree.  That is, 
prior to May 16, 2008, the issue of entitlement to a disability 
rating greater than 10 percent for dysthymic disorder still 
remains in appellate status.  

Similarly, in a July 2009 rating decision, the RO determined that 
the TDIU issue on appeal was now moot since the Veteran had been 
granted a 100 percent rating for his dysthymic disorder.  In this 
respect, VA's General Counsel previously concluded that a claim 
for TDIU may not be considered when, as here, a schedular 100 
percent rating is already in effect due to service-connected 
disability.  See VAOPGCPREC 6-99; 64 Fed. Reg. 52375 (1999).  See 
also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  In other words, in the 
past, the TDIU claim would indeed have been considered moot.  
However, in November 2009, VA's General Counsel withdrew 
VAOPGCPREC 6-99 in light of the recent decision of the United 
States Court of Appeals for Veterans Claims (Court) in Bradley v. 
Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court ruled that 
although no additional disability compensation through a TDIU may 
be paid when a total 100 percent schedular disability rating is 
already in effect, VA may still potentially consider a TDIU claim 
in such instance in order to determine the Veteran's eligibility 
for Special Monthly Compensation (SMC) under section 1114(s).  22 
Vet. App. at 292-94.  Therefore, in the present decision, the 
Board will still consider whether the Veteran is entitled to a 
TDIU for the entire appeal period.  In short, the TDIU issue is 
not moot and is still on appeal.  

In this decision, the Board will go ahead and adjudicate the 
issue of a disability rating greater than 40 percent for IVDS of 
the lumbar spine with bilateral lower extremity radiculopathy on 
a schedular basis.  However, the Board is remanding the issues of 
TDIU and an increased rating beyond 10 percent for dysthymic 
disorder prior to May 16, 2008 to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  The Board is also 
remanding the issue of an increased rating beyond 40 percent for 
IVDS of the lumbar spine with bilateral lower extremity 
radiculopathy on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1).  This extra-schedular issue is being remanded 
because it is intertwined with the other increased rating and 
TDIU issues on appeal.  


FINDINGS OF FACT

1.  The Veteran's low back IVDS does not cause unfavorable 
ankylosis of the entire thoracolumbar spine, or unfavorable 
ankylosis of the entire spine.  Although there is functional 
loss, the level of functional loss present does not cause 
anything similar to ankylosis.  Although the Veteran has IVDS, 
there is no probative evidence of incapacitating episodes as 
defined by the appropriate VA regulation (i.e., requiring bed 
rest as prescribed by a physician). 

2.  The Veteran has at most "mild" bilateral radiculopathy in 
the left and right lower extremities, associated with his 
service-connected lumbar spine disability.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an increased disability rating 
higher than 40 percent for the Veteran's service-connected lumbar 
spine IVDS.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102. 3.159, 4.1-4.7, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5243 (in effect as of 
September 26, 2003).  

2.  The criteria are met for a separate disability rating of 10 
percent, but no greater, for radiculopathy of the right lower 
extremity associated with the Veteran's service-connected lumbar 
spine disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 
4.124a, Diagnostic Code 8520 (2010).  

3.  The criteria are met for a separate disability rating of 10 
percent, but no greater, for radiculopathy of the left lower 
extremity associated with the Veteran's service-connected lumbar 
spine disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 
4.124a, Diagnostic Code 8520 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For the lumbar spine IVDS issue, review of the claims folder 
reveals compliance with the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished 
by way of VCAA letters from the RO to the Veteran dated in March 
2004, November 2004, March 2006, July 2008, and July 2009.  Those 
letters effectively satisfied the notification requirements of 
the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
claim for an increased rating for his IVDS; (2) informing him 
about the information and evidence the VA would seek to provide; 
and (3) informing him about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).   

Furthermore, the March 2006 and July 2009 letters from the RO 
further advised the Veteran of the elements of a disability 
rating and an effective date, which are assigned when service 
connection or an increased rating is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Finally, the July 2009 VCAA notice letter also advised the 
Veteran of the additional notice requirements for increased 
rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (minimum notice requirements pursuant to VCAA for an 
increased rating claim), rev'd in part by Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 
38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice 
and rejecting Veteran-specific notice as to the effect on daily 
life and as to the assigned or cross-referenced diagnostic code 
under which the disability is rated).  In other words, a VCAA 
notice for an increased rating claim does not have to be 
individually tailored to each Veteran's particular facts, but 
rather only a generic notice is required.  In this regard, the 
July 2009 letter advised the Veteran of both the generic and 
specific evidentiary and legal criteria necessary to substantiate 
a higher rating for his IVDS.  In short, the Veteran has received 
all required notice in this case for his IVDS disability, such 
that there is no error in the content of VCAA notice.    

With regard to the timing of notice, VCAA notice should be 
provided to a claimant before the initial unfavorable Agency of 
Original Jurisdiction (AOJ) decision on a claim.  Pelegrini II, 
18 Vet. App. at 120 (2004).  In the present case, the Board sees 
the RO did not provide the Veteran with all VCAA notice prior to 
the May 2004 adverse determination on appeal.  But in Pelegrini 
II, the Court also clarified that in these situations VA does not 
have to vitiate that decision and start the whole adjudicatory 
process anew, as if that decision was never made.  Id.  Rather, 
VA need only ensure the Veteran receives (or since has received) 
content-complying VCAA notice, followed by readjudication of his 
claims, such that he is still provided proper due process.  In 
other words, he must be given an opportunity to participate 
effectively in the processing of his claims.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit Court) 
recently held that a Statement of the Case (SOC) or Supplemental 
SOC (SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the SOC 
or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  In fact, as a matter of law, VA may cure a 
timing of notice defect by taking proper remedial measures, such 
as issuing a fully compliant VCAA notice followed by a subsequent 
SOC or SSOC.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, the timing error was cured.  After providing the additional 
VCAA notice in November 2004, July 2008, and July 2009, the RO 
again went back and readjudicated the claim in the April 2005 SOC 
and July 2009 SSOC.  So each time after providing the required 
notice, the RO reconsidered the claim - including to address any 
additional evidence received in response to the notice.  So the 
timing defect in the notice has been rectified.  Prickett, 20 
Vet. App. at 376.  Stated another way, VA's issuance of a SOC and 
SSOC following the ameliorative VCAA-notice letters cured the 
timing error.  As such, the Board concludes prejudicial error in 
the timing or content of VCAA notice has not been established as 
any error was not outcome determinative.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency).  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), relevant VA treatment 
records, and afforded the Veteran several VA medical examinations 
to determine the severity of his lumbar spine disability.  The 
Veteran has submitted personal statements and argument from his 
representative.  This case was also remanded by the Board in 
November 2007 to further assist the Veteran.  The Board is also 
satisfied as to compliance with its November 2007 remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See 
also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only 
substantial compliance, rather than strict compliance, with the 
terms of a Board engagement letter requesting a medical opinion 
is required).  Specifically, the RO was instructed to clarify the 
Veteran's representative.  The RO complied with a letter to the 
Veteran to which he failed to respond.  The RO was instructed to 
schedule the Veteran for a personal hearing.  The Veteran 
cancelled the hearing scheduled for him.  The RO was instructed 
to ask the Veteran to identify all of his recent health care 
providers.  Again, the Veteran failed to respond to the RO's 
letter.  Finally, the RO was instructed to afford the Veteran a 
VA examination for his lumbar spine IVDS disability, including 
its neurological manifestations.  The RO has complied with this 
instruction as well.  As there is no indication that additional 
relevant evidence remains outstanding, the Board is satisfied 
that the duty to assist has been met for the lumbar spine claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when assigning a 
disability evaluation per 38 C.F.R. § 4.1.  However, where 
service connection has already been established, and an increase 
in the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  That is to say, the Board must consider whether 
there have been times when the disability has been more severe 
than at others, and rate it accordingly.  The relevant temporal 
focus for adjudicating the level of disability of an increased 
rating claim is from the time period one year before the claim 
was filed (in this case, February 2003) until VA makes a final 
decision on the claim.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2010).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  

With any form of arthritis, painful motion is an important factor 
of disability.  Joints that are actually painful, unstable, or 
malaligned, due to healed injury, should be entitled to at least 
the minimum compensable rating for the joint.  Special note 
should be taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and passive 
range of motion of both the damaged joint and the opposite 
undamaged joint.  38 C.F.R. § 4.59.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  

Analysis - Higher Rating for Lumbar Spine IVDS

Significantly, the criteria for spine disorders were amended in 
September 2002 and again in September 2003.  See 67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 
2003).  In this case, the Veteran's increased rating claim was 
received in February 2004, subsequent to the final amendments.  
Thus, only the most current version of the rating criteria (i.e., 
the September 2003 amendments) is for application.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.    

Historically, in an October 1985 rating decision, the Veteran was 
service-connected for a lumbar disc strain and spondylolysis with 
left S1 radiculopathy.  Thereafter, this was described as 
discogenic disease at L5-S1.  His lumbar spine disability has 
been evaluated as 40 percent disabling from February 8, 1985.  At 
present, VA could evaluate the Veteran's lumbar spine disorder 
under multiple diagnostic codes, but the most appropriate code 
that has the potential to provide the most favorable rating is 
Diagnostic Code 5243 (IVDS).  Thus, the Board will rate his 
lumbar spine disorder as IVDS under Diagnostic Code 5243.   See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and evidence).  

Under the current September 2003 amendments, the General Rating 
Formula for Diseases and Injuries of the Spine is as follows:

With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease:  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

           A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion is zero to 
30 degrees, and left and right lateral rotation is 
zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges 
of motion for each component of spinal motion provided 
in this note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (4):  Round each range of motion measurement to 
the nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect after 
September 26, 2003).  

Under the current September 2003 amendments, according to the 
Formula for Rating IVDS Based on Incapacitating Episodes:

A 10% rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week 
but less than 2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating 
episodes having a total duration of at least 2 weeks 
but less than 4 weeks during the past 12 months.  

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 weeks 
but less than 6 weeks during the past 12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 6 weeks 
during the past 12 months.  

Note 1:  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  

Note 2:  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, 
each segment will be evaluated on the basis of 
incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for 
that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after 
September 26, 2003).  

The Board now turns to its analysis of the evidence of record.  
Upon review of the evidence, the Board finds no basis to award a 
disability rating greater than 40 percent for the Veteran's 
lumbar spine disability under the September 2003 amendments to 
the rating criteria.  38 C.F.R. § 4.7.  That is, as to orthopedic 
manifestations of the Veteran's low back disability, there is no 
evidence of record showing unfavorable ankylosis of the entire 
spine warranting a higher 100 percent evaluation, or unfavorable 
ankylosis of the entire thoracolumbar spine warranting a higher 
50 percent evaluation.  In fact, there is no mention of ankylosis 
at all in the evidence of record.  The December 2004, May 2008, 
and February 2009 VA examiners did not find evidence of 
ankylosis.  Neither did the earlier October 2002 VA examiner.  No 
postural abnormalities or fixed deformity (ankylosis) were found.  
VA treatment records dated from 2003 to 2009 are also negative 
for ankylosis.  Range of motion findings at his December 2004 and 
May 2008 VA examinations varied from 20 to 30 degrees flexion 
with consideration of pain, 0 to 10 degrees of extension, lateral 
flexion of 0 to 10 degrees bilaterally, and lateral rotation of 0 
to 15 degrees bilaterally.  All of these findings considered the 
impact of pain on his range of motion.  Ankylosis is the 
immobility and consolidation of a joint due to disease, injury or 
surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 
81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, and 
Allied Health at 68 (4th ed. 1987)].  Because the Veteran was 
able to move his lumbar spine - although not with normal range 
of motion, by definition, his lumbar spine is not immobile.  
Absent any evidence of ankylosis, a rating beyond 40 percent is 
not warranted for orthopedic manifestations under the September 
2003 amendments.

With regard to functional loss, the Board has reviewed the 
medical and lay evidence of record.  These records demonstrate 
evidence of constant pain, muscle spasms, pressure, burning, 
tenderness, and difficulty with lifting, sitting, walking, 
dressing, or standing when flare-ups occur.  The Veteran wears no 
assistive devices.  He has reported that his low back impairs his 
ability to work as a mortgage broker.  He is not able to 
participate in certain activities of daily living to include 
jumping, running, mowing lawns, painting, climbing ladders, and 
driving.  As discussed above, pain and functional loss were 
accounted for when the examiners documented his limited range of 
motion.  In sum, although significant, any functional loss 
present is adequately represented in the 40 percent rating 
assigned, as well as the separate 10 percent ratings assigned for 
his right and left lower extremities as discussed below.  His 
factors of functional loss simply do not cause anything remotely 
similar to unfavorable ankylosis, such that a higher rating is 
not warranted for functional loss.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 206-207.

With regard to incapacitating episodes, there is insufficient 
evidence of incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months, which is required for an 
even higher 60 percent rating.  38 C.F.R. § 4.7.  In this regard, 
no VA or private medical professional has stated the Veteran has 
incapacitating episodes.  That is, there is no evidence or 
allegation of bed rest prescribed by a physician to support the 
existence of any "incapacitating episode" as specifically under 
38 C.F.R., 4.71a, Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, Note (2).  Notably, although he 
has been hospitalized on certain occasions due to his low back 
pain in January and February of 2008, his VA treatment records 
and VA examinations do not refer to incapacitating episodes as 
defined by the regulation.  The May 2008 VA examiner stated there 
was no order for bedrest in VA treatment records.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 40 percent 
for the Veteran's low back disability.  38 C.F.R. § 4.3.  

Analysis - Separate Ratings for Bilateral Lower Extremity 
Radiculopathy

With regard to neurological symptoms, the Veteran has credibly 
indicated on numerous occasions that his back pain radiates down 
to his lower extremities with pain, numbness, and tingling in his 
feet and thighs.  Generally, his right side is worse than his 
left.  See all VA examinations since 2002; and VA treatment 
records dated in October 2004, January 2008, and February 2008.  
Moreover, objectively, earlier VA examinations in the 1980s 
revealed left leg radiculopathy associated with the Veteran's low 
back disorder.  An October 2004 VA magnetic resonance imaging 
(MRI) report confirmed degenerative disc disease with pain, 
sensory deficit, and numbness radiating to the right leg.  The 
October 2002 VA examiner documented low back pain radiating to 
both legs.  The diagnosis was radiculopathy, left S1 level.  The 
December 2004 VA examiner diagnosed lumbar radiculopathy at L5-
S1.  The May 2008 VA examiner diagnosed right S1 radiculopathy.  
Despite this evidence, the RO did not specifically assign 
separate ratings for neurological manifestations of his low back 
disability to the lower extremities under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520, incomplete paralysis of the sciatic nerve.  
Resolving doubt in the Veteran's favor, the Board will assign 
separate neurological ratings, as it is in the Veteran's benefit.        

Under 38 C.F.R. § 4.124a, disability from neurological disorders 
is rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  With partial loss of use 
of one or more extremities from neurological lesions, rating is 
to be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  When the 
involvement is only sensory, the rating should be for the mild, 
or at most, the moderate degree.  38 C.F.R. § 4.124a.    

Under Diagnostic Code 8520, mild incomplete paralysis of the 
sciatic nerve, and therefore also neuritis and neuralgia of that 
nerve, warrants a 10 percent rating; moderate incomplete 
paralysis warrants a 20 percent rating; moderately severe 
incomplete paralysis warrants a higher 40 percent rating; and 
severe incomplete paralysis of the sciatic nerve with marked 
muscular atrophy warrants a 60 percent rating.  With complete 
paralysis of the sciatic nerve, which warrants an 80 percent 
rating, the foot dangles and drops, there is no active movement 
possible of muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  Id. 

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2010).

The words "slight," "mild," "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the VA 
Rating Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  
It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

There is evidence suggestive of "mild" incomplete paralysis of 
the sciatic nerve due to the Veteran's lumbar spine disorder 
warranting separate additional 10 percent ratings for the lower 
extremities.  38 C.F.R. § 4.7.  Specifically, the Veteran has 
consistently reported numbness and tingling and pain to the feet 
and lower extremities.  In addition, VA examinations dated in 
October 2002, December 2004, May 2008, and February 2009 confirm 
signs and symptoms of bilateral radiculopathy, decreased 
reflexes, diminished pinprick, sensory deficit, radiating pain, 
numbness, tingling, positive straight leg raises, some limited 
right leg weakness, and paresthesia.  His symptoms generally have 
been worse in the right lower extremity.  However, the Veteran's 
own statements and the medical evidence of record document no 
evidence of foot drop, bowel or bladder impairment due to his low 
back, significant weakness, muscle atrophy, loss of tone, 
significant loss of strength of the lower extremities (muscle 
strength readings were 4/5 or 5/5), or other organic changes that 
could entitle him to a higher rating above 10 percent.  In fact, 
the February 2009 VA examiner opined that the Veteran had neither 
complete nor incomplete paralysis.  As such, separate 10 percent 
ratings, but no greater, for "mild" radiculopathy of the lower 
extremities associated with the Veteran's lumbar spine disability 
are granted.  38 C.F.R. § 4.3.       

Hart Consideration

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether a 
staged rating is appropriate.  Since, however, the Veteran's 
lumbar spine symptoms have remained constant throughout the 
course of his pending appeal at a 40 percent level (for the 
lumbar spine), 10 percent (for the right lower extremity), and 10 
percent (for the left lower extremity), a staged rating 
is unjustifiable.  In short, these respective ratings should be 
effective throughout the entire appeal period.   


ORDER

A disability rating greater than 40 percent for IVDS of the 
lumbar spine is denied.  

A separate 10 percent disability rating for radiculopathy of the 
right lower extremity associated with the lumbar spine disability 
is granted, subject to the laws and regulations governing the 
payment of VA compensation.

A separate 10 percent disability rating for radiculopathy of the 
left lower extremity associated with the lumbar spine disability 
is granted, subject to the laws and regulations governing the 
payment of VA compensation.

REMAND

However, the Board is remanding the issues of TDIU and an 
increased rating beyond 10 percent for dysthymic disorder prior 
to May 16, 2008.  The Board is also remanding the issue of an 
increased rating beyond 40 percent for IVDS of the lumbar spine 
with bilateral lower extremity radiculopathy on an extra-
schedular basis under 38 C.F.R. § 3.321(b)(1) prior to May 16, 
2008.  
 
First, a remand by the Board confers on the claimant, as a matter 
of law, the right to compliance with the remand orders.  Stegall, 
11 Vet. App. at 271.  Failure of the Board to ensure compliance 
with remand instructions constitutes error and warrants the 
vacating of a subsequent Board decision.  Id.  The Court also 
recently clarified that only substantial compliance, and not 
strict compliance, with the terms of an opinion request are 
required.  D'Aries, 22 Vet. App. at 97.  In any event, the Court 
routinely vacates Board decisions based on this situation.  In 
the present case, the AOJ did not substantially comply with the 
Board's November 2007 Remand for the issues of (1) entitlement to 
a TDIU and (2) entitlement to an increased rating beyond 10 
percent for dysthymic disorder prior to May 16, 2008.  

That is, the Board requested in instruction #5 of the November 
2007 Remand for the AOJ to issue a SSOC on these issues.  See 
38 C.F.R. § 19.31(c).  The AOJ failed to do so.  On remand, if 
not granting these issues to the Veteran's satisfaction, the AOJ 
should issue an SSOC for the issues of (1) entitlement to a TDIU 
and (2) entitlement to an increased rating beyond 10 percent for 
dysthymic disorder prior to May 16, 2008.  

Second, the issue of an extra-schedular rating beyond 40 percent 
for IVDS of the lumbar spine with bilateral lower extremity 
radiculopathy is being remanded because it is intertwined with 
the other increased rating and TDIU issues on appeal.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  In other words, any 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) should be 
considered in the context of his service-connected dysthymic 
disorder as well, since the Veteran alleges that both service-
connected disabilities impact his ability to work.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues of (A) entitlement to 
a TDIU; (B) entitlement to an increased 
rating beyond 10 percent for dysthymic 
disorder prior to May 16, 2008; and 
(C) entitlement to an increased rating beyond 
40 percent for IVDS of the lumbar spine with 
bilateral lower extremity radiculopathy on an 
extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1) prior to May 16, 2008.  If any 
disposition remains unfavorable, furnish the 
Veteran and his representative with a 
supplemental statement of the case and afford 
the applicable opportunity to respond before 
returning the file to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  

The law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


